 

Exhibit 10.1

 

AGENCY AGREEMENT

February 24, 2015

Vista Gold U.S. Inc.
Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado
80127

Attention:John F. Engele, Chief Financial Officer

Dear Sirs:

Haywood Securities Inc. (“Haywood”), understands that Vista Gold U.S. Inc. (the
"Selling Shareholder") proposes to sell up to 8,000,000 common shares of Midas
Gold Corp. (each, a "Share" and collectively, the "Shares").

Upon and subject to the terms and conditions set forth herein, the Agent hereby
agrees to act, and upon acceptance hereof the Selling Shareholder hereby
appoints the Agent, as the Selling Shareholder's sole and exclusive agent to
offer the Shares at a price of $0.46 per Share (the "Offering Price") for
aggregate gross proceeds of up to $3,680,000 to the Selling Shareholder and to
use their commercially reasonable efforts to secure purchasers therefor,
provided that the Agent shall be under no obligation to purchase any of such
Shares as principal.

The offering of the Shares by the Selling Shareholder described in this
Agreement is hereinafter referred to as the "Offering".

In consideration of the Agent’s services to be rendered in connection with the
Offering, the Selling Shareholder shall pay to the Agent a cash fee (the "Agency
Fee") in an amount equal to 4% of the gross proceeds received by the Selling
Shareholder from the sale of the Shares by the Agent.

The additional terms and conditions of this Agency Agreement (the "Agreement")
are set forth below.

1.



DEFINITIONS AND INTERPRETATION

In this Agreement:

"Agency Fee" has the meaning given to that term on page 1 of this Agreement;

"Agent" has the meaning given to that term on page 1 of this Agreement;

"Agent’s Expenses" has the meaning given to that term in section 4.1;





 

1

 

--------------------------------------------------------------------------------

 

 

"Applicable Securities Laws" means all applicable securities laws of Canada and
the provinces and territories of Canada, U.S. Securities Laws and the respective
rules and regulations under such laws together with applicable published
national, multilateral and local policy statements, instruments, notices,
blanket orders and rulings of the applicable securities regulatory authorities;

"Business Day" means a day, other than a Saturday, a Sunday or a statutory
holiday in Vancouver, British Columbia, on which banks are open generally to
conduct commercial business in Vancouver, British Columbia;

"Closing" means the closing of the sale of the Shares pursuant to the terms of
this Agreement;

"Closing Date" means the date on which the Closing occurs;

"distribution" has the meaning given to that term in the Securities Act (British
Columbia);

  “Haywood” means Haywood Securities Inc.;

"Lien" means any mortgage, charge, pledge, hypothecation, security interest,
assignment, lien (statutory or otherwise), charge, title retention agreement or
arrangement, restrictive covenant or other encumbrances or adverse claims or
demands of any nature whatsoever, including any arrangement or condition which,
in substance, secures payment or performance of an obligation;

 “Locked Up Shares” has the meaning given to that term in Section 8.1(a);

“Lock Up Period” means if at least 8,000,000 Shares are sold on the Closing
Date, the period from the Closing Date to the date that is 6  months after the
Closing Date;

"material change" has the meaning given to that term in the Securities Act
(British Columbia);

"material fact" has the meaning given to that term in the Securities Act
(British Columbia);

“Midas” means Midas Gold Corp.;

"Offering" has the meaning given to that term on page 1 of this Agreement;

"Offering Price" has the meaning given to that term on page 1 of this Agreement;

"Purchasers" means, collectively, each of the purchasers of Shares arranged by
the Agent, pursuant to the Offering, including, if applicable, the Agent;





 

2

 

--------------------------------------------------------------------------------

 

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A under the U.S. Securities Act;

"SEDAR" means the computer system for the transmission, receipt, acceptance,
review and dissemination of documents filed in electronic format known as the
System for Electronic Document Analysis and Retrieval;

"Selling Shareholder" has the meaning given to that term on page 1 of this
Agreement;

"Shares" has the meaning given to that term on page 1 of this Agreement; 

 “take-over bid” has the meaning given to that term in the Securities Act
(British Columbia);

"Time of Closing" means the time on the Closing Date at which the Closing
occurs;

"trade" has the meaning given to that term in the Securities Act (British
Columbia);

"TSX" means the Toronto Stock Exchange;

“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia;

“U.S. Affiliates” means the U.S. registered broker-dealer affiliate of the
Agent;

“U.S. Person” means a U.S. person as that term is defined in Rule 902(k) of
Regulation S under the U.S. Securities Act;

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations made thereunder;

“U.S. Securities Laws” means the securities laws of the United States, its
territories and possessions, any state of the United States and the District of
Columbia; and

“Vista” means Vista Gold Corp.

All references to dollar figures in this Agreement are to Canadian dollars.

2.



REPRESENTATIONS AND WARRANTIES

The Selling Shareholder represents and warrants to the Agent, and acknowledges
that the Agent is relying upon such representations and warranties in entering
into this Agreement, that:





 

3

 

--------------------------------------------------------------------------------

 

 

the Selling Shareholder is duly incorporated and is and will be at the Time of
Closing up-to-date in all material corporate filings and in good standing under
applicable legislation and has all requisite corporate power and authority to
carry on its business as now conducted and to own, lease and operate its
properties and assets, and to enter into and deliver this Agreement and to
perform its obligations hereunder including, as applicable, to own and sell the
Shares to be sold under the Offering;

this Agreement has been or will, as of the Time of Closing, be duly and validly
executed and delivered by the Selling Shareholder and this Agreement shall
constitute a legal, valid and binding obligation of the Selling Shareholder
enforceable against the Selling Shareholder in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and by the fact that rights to indemnity,
contribution and waiver, and the ability to sever unenforceable terms, may be
limited by applicable law;

none of the execution and delivery or performance of this Agreement by the
Selling Shareholder and the consummation of the transactions contemplated by
this Agreement by the Selling Shareholder will result in a breach of or
violation of any of the terms or provisions of, or constitute a default under
(whether after notice or lapse of time or both), (i) any statute, rule or
regulation applicable to the Selling Shareholder; (ii) any mortgage, note,
indenture, contract, agreement, joint venture, partnership, instrument, lease,
voting trust agreement, shareholders' agreement or other document to which such
Selling Shareholder is a party or by which it is bound or to which any of its
property is or may be subject; or (iii) any judgment, decree or order binding
the Selling Shareholder or a material portion of the property or assets thereof;

there is no action, suit or proceeding pending or, to the knowledge of the
Selling Shareholder, threatened against the Selling Shareholder which questions
the validity or enforceability of this Agreement or of any action taken or to be
taken by the Selling Shareholder pursuant to or in connection with this
Agreement;

the execution and delivery of this Agreement by the Selling Shareholder, the
fulfillment of the terms hereof by the Selling Shareholder and the sale and
delivery of the Shares at the Time of Closing does not and will not require
(other than insider reporting requirements under the Applicable Securities Laws)
any filings to be made, any notice provided to or the consent, approval,
authorization, registration or qualification of or with any governmental
authority, stock exchange, securities commission or other third party, except as
have been obtained or such as may be required to be obtained by the Selling
Shareholder or the Agent under Applicable Securities Laws, regulatory
requirements or stock exchange regulations;





 

4

 

--------------------------------------------------------------------------------

 

 

the Selling Shareholder has held the Shares for at least four months prior to
the date hereof;

no unusual effort has been made by the Selling Shareholder or, to the knowledge
of the Selling Shareholder, by any other person, to prepare the market or to
create a demand for the Shares;

the Selling Shareholder has no reasonable grounds to believe Midas is in default
of securities legislation, as such term is defined in National Instrument 14-101
Definitions;

in making its decision to sell the Shares, the Selling Shareholder did not rely
on any material information concerning Midas which was not publicly disclosed;

there are no actions, proceedings or investigations current, pending or, to the
best of the knowledge of the Selling Shareholder, threatened against or
affecting the Selling Shareholder in relation to the Shares being sold by the
Selling Shareholder;

as of the date hereof, no person, firm or corporation has any agreement or
option, or right or privilege (whether pre-emptive or contractual) capable of
becoming an agreement, for the purchase of any of the Shares, except as provided
in the Loan Facility;

the Selling Shareholder is, as of the date hereof, and will be, at the Time of
Closing and prior to delivery of the Shares to, or as directed by, the Agent,
the legal and beneficial owner of the Shares;

at the Time of Closing and prior to delivery of the Shares to, or as directed
by, the Agent, the Selling Shareholder will have good and marketable title to
the Shares, free and clear of all Liens, including, without limitation, any
restrictions on transfer or pre-emptive or similar rights;

at the Time of Closing and prior to delivery of the Shares to, or as directed
by, the Agent, the Selling Shareholder will have full legal right, power,
capacity and authorization, and any approval required by law, to sell, assign,
transfer and deliver the Shares in the manner provided in this Agreement and
upon delivery of and payment for the Shares hereunder the Purchasers will
acquire good and marketable title to the Shares free and clear of any Lien and
without any restrictions on the transfer thereof;

the Selling Shareholder has not withheld from the Agent any facts relating to
the Shares and/or the Selling Shareholder which would be material to the Agent;
 

other than the Agent pursuant to this Agreement, there is no person acting or
purporting to act at the request of the Selling Shareholder who is entitled to
any brokerage, agency or other fiscal advisory or similar fee in connection with
the transactions contemplated herein;





 

5

 

--------------------------------------------------------------------------------

 

 

the operations of the Selling Shareholder are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements and money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Selling
Shareholder with respect to the Money Laundering Laws is pending or, to the
knowledge of the Selling Shareholder, threatened;

the Selling Shareholder has not, directly or indirectly: (i) made or authorized
any contribution, payment or gift of funds or property to any official, employee
or agent of any governmental agency, authority or instrumentality of any
jurisdiction; or (ii) made any contribution to any candidate for public office,
in either case where either the payment or the purpose of such contribution,
payment or gift was, is or would be prohibited under the Canada Corruption of
Foreign Public Officials Act (Canada) or the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) or the rules and regulations
promulgated thereunder or under any other legislation of any relevant
jurisdiction covering a similar subject matter applicable to the Selling
Shareholder and its operations, and will not use any portion of the proceeds
from the sale of the Shares, in contravention of such legislation;

the Selling Shareholder makes the representations and warranties contained in
Schedule “A” hereto, which are hereby incorporated by reference; and

the Selling Shareholder or, to the best knowledge of the Selling Shareholder,
any director, officer, agent, employee, affiliate or person acting on behalf of
the Selling Shareholder has not been or is not currently subject to any United
States sanctions administered by the Office of Foreign Assets Control of the
United States Treasury Department; and the Selling Shareholder will not directly
or indirectly use any proceeds from the sale of the Shares or lend, contribute
or otherwise make available such proceeds to the Selling Shareholder or to any
affiliated entity, joint venture partner or other person or entity, to finance
any investments in, or make any payments to, any country or person targeted by
any of the sanctions of the United States.

The representations and warranties of the Selling Shareholder contained in this
Agreement shall be true at the Time of Closing as though they were made at the
Time of Closing and they shall survive the completion of the transactions
contemplated under this Agreement and remain in full force and effect thereafter
for the benefit of the Agent.

The Agent represents and warrants to the Selling Shareholder, and acknowledges
that the Selling Shareholder is relying upon such representations and warranties
in entering into this Agreement, that:





 

6

 

--------------------------------------------------------------------------------

 

 

the Agent is, and will remain so until the completion of the Offering,
appropriately registered under Canadian Applicable Securities Laws so as to
permit it to lawfully fulfil its obligations hereunder and the Agent is, and
will remain so until the completion of the Offering, a member in good standing
of the TSX;

the Agent will sell the Shares in accordance with Applicable Securities Laws and
this Agreement and in relation to any sales to buyers that are, or are acting
for the account or benefit of, U.S. Persons or persons in the United States only
to Purchasers that are Qualified Institutional Buyers on a private placement
basis, pursuant to an exemption available under the U.S. Securities Act and
similar exemptions from any applicable securities laws of any state of the
United States and in accordance with the terms, conditions, representations,
warranties and covenants of the parties contained in Schedule “A” hereto, the
provisions of which are agreed to by the Selling Shareholder, the Agent and the
U.S. Affiliate, and which Schedule “A” forms part of this Agreement;

the Agent has good and sufficient right and authority to enter into this
Agreement and complete its transactions contemplated under this Agreement on the
terms and conditions set forth herein;

no unusual effort has been made by the Agent or, to the knowledge of the Agent,
by any other person, to prepare the market or to create a demand for the Shares;
and

the execution and delivery of this Agreement by the Agent, the fulfillment of
the terms hereof by the Agent and the sale and delivery of the Shares at the
Time of Closing does not and will not require (other than pursuant to insider
reporting requirements under the Applicable Securities Laws) any filings to be
made, any notice provided to or the consent, approval, authorization,
registration or qualification of or with any governmental authority, stock
exchange, securities commission or other third party, except as have been
obtained or such as may be required to be obtained by the Selling Shareholder or
the Agent under Applicable Securities Laws, regulatory requirements or stock
exchange regulations.

The representations and warranties of the Agent contained in this Agreement
shall be true at the Time of Closing as though they were made at the Time of
Closing and shall survive the completion of the transactions contemplated under
this Agreement and remain in full force and effect thereafter for the benefit of
the Selling Shareholder.

3.



COVENANTS

The Selling Shareholder covenants and agrees with the Agent that it shall: 

file, within three days after the completion of any trade of the Shares, an
insider report prepared in accordance with Form 55-102F2 under National
Instrument 55-102 System for Electronic Disclosure by Insiders (SEDI);





 

7

 

--------------------------------------------------------------------------------

 

 

use commercially reasonable efforts to do or perform all things reasonably
required to be done or performed by it prior to the Time of Closing to satisfy
all conditions precedent to the delivery of the Shares;

not at any time, directly or indirectly, take any action intended, or which
might reasonably be expected, to cause or result in, or which will constitute,
stabilization or manipulation of the price of the securities of Midas to
facilitate the sale or resale of any of the Shares;

prior to the Time of Closing, use commercially reasonable efforts to fulfil to
the reasonable satisfaction of the Agent all legal requirements (including,
without limitation, compliance with Applicable Securities Laws) required to be
fulfilled by the Selling Shareholder to enable the Shares to be sold in Canada
free of trade restrictions;

use commercially reasonable efforts to perform all of the obligations to be
performed by it under this Agreement; and

from and including the date of this Agreement through to and including the Time
of Closing, use commercially reasonable efforts to do all such acts and things
necessary to ensure that all of the representations and warranties of the
Selling Shareholder contained in this Agreement remain materially true and
correct and not do any such act or thing that would render any representation or
warranty of the Selling Shareholder contained in this Agreement materially
untrue or incorrect.

The Agent covenants and agrees with the Selling Shareholder that:

it shall advise the Selling Shareholder within one Business Day of each trade of
the Shares; and

it shall fulfil all legal requirements (including, without limitation,
compliance with Applicable Securities Laws) to be fulfilled by it in connection
with the Offering.

4.



AGENCY FEE

The Agency Fee may be deducted by the Agent from the proceeds of the sale of the
Shares.

5.



CONDITIONS PRECEDENT

The following are conditions to the obligations of the Agent to complete the
transactions contemplated in this Agreement, which conditions may be waived in
writing in whole or in part by the Agent in its sole discretion:

no order ceasing or suspending trading in any securities of Midas, or ceasing or
suspending trading by the Selling Shareholder, or prohibiting the trade or
distribution of the Shares will have been issued and no proceedings for such
purpose, to the best of the knowledge of the Selling Shareholder, will be
pending or threatened;





 

8

 

--------------------------------------------------------------------------------

 

 

the Agent not having exercised any rights of termination set forth in this
Agreement;

Midas shall have agreed to the removal of the United States restrictive legend
on the certificates representing the Shares, such legend shall have been removed
from the certificates and certificates representing the Shares without such
restrictive legend shall be available for delivery at the Time of Closing;

the Selling Shareholder will have, as of the Time of Closing, complied with all
of its material covenants and agreements contained in this Agreement; and

the representations and warranties of the Selling Shareholder contained in this
Agreement will be materially true and correct as of the Time of Closing as if
such representations and warranties had been made as of the Time of Closing.

6.



CLOSING

The Selling Shareholder and the Agent shall cause the Closing to occur by March 
2,  2015 or such other date as may be agreed by the Selling Shareholder and the
Agent.

If the Selling Shareholder has satisfied all of its obligations under this
Agreement, on the Closing, the Agent shall pay to or as directed by the Selling
Shareholder the gross proceeds of the sale of the Shares, less the Agency Fee.

7.



INDEMNITY

The Selling Shareholder and Vista (both defined as the “Indemnitor”) agree to
indemnify and hold harmless the Agent, its respective subsidiaries and
affiliates and directors, officers, employees, partners, agents, each other
person, if any, controlling any Agent, or any of its subsidiaries, affiliates
and each shareholder of the Agent (collectively, the "Indemnified Parties" and
individually, an "Indemnified Party"), from and against any and all losses
(other than loss of profits), expenses, claims (including securityholder
actions, derivative or otherwise), actions, damages and liabilities, joint or
several, including without limitation the aggregate amount paid in reasonable
settlement, or in settlement with the Indemnitor's consent (such consent not to
be unreasonably withheld) of any actions, suits, proceedings, investigations or
claims and the reasonable fees and expenses of their counsel (collectively, the
"Losses") that may be suffered by, imposed upon or asserted against an
Indemnified Party as a result of, in respect of, connected with or arising out
of  any action, suit, proceeding, investigation or claim that may be made or
threatened by any person or in enforcing this indemnity (collectively the
"Claims") insofar as the Claims relate to, are caused by, result from, arise out
of or are based upon, directly or indirectly, the transactions contemplated in
this Agreement. The Indemnitor agrees to waive any right the Indemnitor may have
of first requiring an Indemnified Party to proceed against or enforce any other
right, power, remedy or security or claim payment from any other



 

9

 

--------------------------------------------------------------------------------

 

 

person before claiming under this indemnity. The Indemnitor also agrees that no
Indemnified Party shall have any liability (whether direct, indirect,
contractual or extra-contractual) to the Indemnitor or any person asserting
Claims on behalf of or in right of the Indemnitor for or in connection with the
transactions contemplated in this Agreement except to the extent any Losses
suffered by the Indemnitor are determined by a court of competent jurisdiction
in a final judgment that has become non-appealable to have resulted primarily
from the negligence or willful misconduct of such Indemnified Party.  The
Indemnitor will not, without the prior written consent of the Agent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Party is a party thereto) unless the Indemnitor
has acknowledged in writing that the Indemnified Parties are entitled to be
indemnified in respect of such Claim and such settlement, compromise, consent or
termination includes an unconditional release of each Indemnified Party from any
liabilities arising out of such Claim without any admission of negligence,
misconduct, liability or responsibility by or on behalf of any Indemnified
Party.

Promptly after receiving notice of a Claim against any Indemnified Party or
receipt of notice of the commencement of any investigation which is based,
directly or indirectly, upon any matter in respect of which indemnification may
be sought from the Indemnitor, any such Indemnified Party will notify the
Indemnitor in writing of the particulars thereof, provided that the omission to
so notify the Indemnitor shall not relieve the Indemnitor of any liability which
the Indemnitor may have to any Indemnified Party except and only to the extent
that any such delay in or failure to give notice as herein required prejudices
the defense of such Claim or results in any material increase in the liability
which the Indemnitor has under this indemnity. The Indemnitor shall have
fourteen (14) days after receipt of the notice to undertake, conduct and
control, through counsel of its own choosing (which counsel shall be reasonably
satisfactory to the applicable Agent) and at its own expense, the settlement or
defense of the Claim.  If the Indemnitor undertakes, conducts and controls the
settlement or defense of the Claim, the relevant Indemnified Parties shall have
the right to participate in the settlement or defense of the Claim.

The indemnity provided for in this Section 7  shall not apply to the extent that
a court of competent jurisdiction in a final judgment that has become
non-appealable shall determine that such Losses to which the Indemnified Party
may be subject were primarily caused by the negligence or willful misconduct of
the Indemnified Party.

If for any reason the foregoing indemnity is unavailable (other than in
accordance with the terms hereof) to the Indemnified Parties (or any of them) or
insufficient to hold each of them harmless in respect of a Claim, the Indemnitor
shall contribute to the amount paid or payable by the Indemnified Parties as a
result of such Claim in such proportion as is appropriate to reflect the
relative benefits received by the Indemnitor on the one hand and the Indemnified
Parties on the other hand, or if such allocation is determined by a court of
competent jurisdiction to be unavailable, the Indemnitor shall contribute to
such amount paid by any such Indemnified Party in such proportion as is
appropriate to reflect both the relative fault of the



 

10

 

--------------------------------------------------------------------------------

 

 

Indemnitor and the Indemnified Parties as well as any relevant equitable
considerations; provided that the Indemnitor shall in any event contribute to
the amount paid or payable by the Indemnified Parties as a result of such Claim
any excess of such amount over the amount of the fees actually received by the
Agent under this Agreement.

The Agent hereby accepts, on behalf of the other Indemnified Parties, the
Indemnitor's covenants under this indemnity with respect to such persons and the
Agent agrees to act as agent and representative on behalf of such persons in
connection with the enforcement of same.

The Indemnitor also agrees to reimburse the Agent for the time reasonably spent
by the Agent’s personnel in connection with any Claim at their normal per diem
rates. The Agent may retain counsel to separately represent the Agent in the
defense of a Claim, which shall be at the Indemnitor's expense if (a) the
Indemnitor does not promptly assume the defense of the Claim no later than
fourteen (14) days after receiving actual notice of the Claim, (b) the
Indemnitor agrees to separate representation or (c) the Agent is advised by
written legal opinion of counsel that there is an actual or potential conflict
in the Indemnitor's and the Agent's interests or additional defenses are
available to the Agent which makes representation by the same counsel
inappropriate.

The obligations of the Indemnitor hereunder are in addition to any liabilities
which the Indemnitor may otherwise have to the Agent or any other Indemnified
Party. All obligations and liabilities hereunder of each entity included in the
definition of the Indemnitor shall be joint and several and as a principal and
not as a surety.

8.



LOCK UP OF MIDAS COMMON SHARES

During the Lock Up Period, the Selling Shareholder and Vista shall not, without
the prior written consent of the Agent, directly or indirectly:

offer, sell, contract to sell, pledge, lend, swap, grant or sell any common
shares of Midas owned by the Selling Shareholder or Vista immediately following
the Closing (the “Locked Up Shares”);

make any short sale, engage in any hedging transaction, or enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Locked Up Shares, whether any such
transaction is to be settled by delivery of Locked Up Shares, other securities,
cash or otherwise; or

to publicly announce an intention to effect any transaction specified in
paragraphs (a) or (b) above.

Notwithstanding Section 8.1, the Selling Shareholder and Vista may

transfer, sell or tender Locked Up Shares pursuant to a take-over bid made to
all holders of common shares of Midas or similar acquisition transaction,
including a merger, arrangement or amalgamation, involving a change of



 

11

 

--------------------------------------------------------------------------------

 

 

control of Midas, provided that (i) in the event that the take-over bid or
acquisition transaction is not completed, the Locked Up Shares will remain
subject to the restrictions contained herein, and (ii) all Locked Up Shares not
transferred, sold or tendered, will remain subject to the restrictions contained
herein; or

pledge or grant a security interest in the Locked Up Shares to a financial
institution or similar lender provided that the pledgee or beneficiary of the
security interest enters into an agreement with the Agent to be bound by the
restrictions contained herein with respect to the Locked Up Shares.

For greater certainty, it is acknowledged that the Selling Shareholder and Vista
will retain all voting rights, rights to dividends and distributions and other
rights and entitlements with respect to the Locked Up Shares.

9.



TERMINATION OF AGREEMENT

In addition to any other remedies which may be available to the Agent, this
Agreement and any orders for the Shares received by an Agent may be terminated
by an Agent upon delivery of written notice from the Agent to the Selling
Shareholder at any time up to the Closing of the Offering in any of the
following events:

there shall have occurred any material change or change in any material fact, or
there shall be discovered any previously undisclosed material change or material
fact that, in each case, in the reasonable opinion of the Agent, has or would be
expected to have a material adverse effect on the market price or value of any
of the common shares of Midas, including, without limitation, the Shares;

any inquiry, action, suit, investigation or other proceeding (whether formal or
informal) is commenced, announced or threatened or any order is made by any
federal, provincial, state, municipal or other governmental department,
securities commission, board, bureau, agency or other instrumentality including,
without limitation, the TSX or any securities regulatory authority involving the
Selling Shareholder, Midas or any of their respective officers or directors or
any law or regulation is enacted or changed which, in the opinion of the Agent,
acting reasonably, operates to prevent or restrict the trading of the common
shares of Midas or materially and adversely affects or will materially and
adversely affect the market price or value of the common shares of Midas, the
distribution of the Shares, or adversely affects or might reasonably be expected
to adversely affect the marketability, market price or value of the Shares;

if there should develop, occur or come into effect or existence any event,
action, state, condition or major financial occurrence of national or
international consequence (including, without limitation, an act of terrorism)
or any law or regulation which, in the opinion of the Agent, adversely affects,
or involves, or will or could reasonably be expected to adversely affect, or
involve, the financial markets or the business, operations or affairs of Midas
and its subsidiaries, taken as a whole;





 

12

 

--------------------------------------------------------------------------------

 

 

in the event that the state of the financial markets is such that, in the sole
opinion of the Agent, the Shares cannot be profitably marketed; or

if there is a failure by the Selling Shareholder, or otherwise, of the
satisfaction of any of the conditions precedent set out in section 5  of this
Agreement.

Any such termination shall be effected by notice in writing to the Selling
Shareholder at any time prior to the Time of Closing.

10.



GENERAL

Any notice to be given hereunder shall be in writing and may be given by
facsimile, electronic mail or by hand delivery and shall, in the case of notice
to the Selling Shareholder or Vista, be addressed and delivered to:

Vista Gold U.S. Inc. or Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado  80127

Attention: John F. Engele, Chief Financial Officer
Fax No.:(720) 981-1186

Email:jengele@vistagold.com

and in the case of the Agent, be addressed and delivered to:

Haywood Securities Inc.
Suite 700, 200 Burrard Street
Vancouver, British Columbia    V6C 3L6

Attention:Kevin Campbell
Fax No.:(604) 697-7495 

Email:kcampbell@haywood.com

 

The Selling Shareholder and the Agent may change their respective addresses for
notice by notice given in the manner referred to above.

Time and each of the terms and conditions of this Agreement shall be of the
essence of this Agreement and any waiver by the parties of this section 10.2 or
any failure by them to exercise any of their rights under this Agreement shall
be limited to the particular instance and shall not extend to any other instance
or matter in this Agreement or otherwise affect any of their rights or remedies
under this Agreement.

This Agreement constitutes the entire agreement between the parties hereto in
respect of the matters referred to herein and there are no representations,
warranties, covenants or agreements, expressed or implied, collateral hereto
other than as expressly set forth or referred to herein and this Agreement
supersedes any previous agreements, arrangements or understandings among the
parties.





 

13

 

--------------------------------------------------------------------------------

 

 

The headings in this Agreement are for reference only and do not constitute
terms of the Agreement.

The provisions contained in this Agreement which, by their terms, require
performance by a party to this Agreement subsequent to the Closing Date of this
Agreement, shall survive the Closing Date of this Agreement.

No alteration, amendment, modification or interpretation of this Agreement or
any provision of this Agreement shall be valid and binding upon the parties
hereto unless such alteration, amendment, modification or interpretation is in
written form executed by the parties directly affected by such alteration,
amendment, modification or interpretation.

The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as any party may, either before or
after the Closing Date, reasonably require in order to carry out the full intent
and meaning of this Agreement.

This Agreement may not be assigned by any party hereto without the prior written
consent of all of the parties hereto.

This Agreement is governed by the laws of British Columbia and the federal laws
of Canada applicable therein, and the parties hereto irrevocably attorn and
submit to the jurisdiction of the courts of British Columbia with respect to any
dispute related to this Agreement.

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 





 

14

 

--------------------------------------------------------------------------------

 

 

This Agreement may be signed by the parties in as many counterparts as may be
deemed necessary, and may be delivered by email or by facsimile transmission,
each of which will be deemed to be an original and all of which will constitute
one agreement, effective as of the reference date given above.

If the foregoing is in accordance with your understanding and agreed to by you,
please signify your acceptance on the accompanying counterparts of this letter
and return same to the Agent whereupon this letter as so accepted shall
constitute an agreement between the Selling Shareholder and the Agent
enforceable in accordance with its terms.

Yours truly,

 

)
)
)
)
)
)
)

HAYWOOD SECURITIES INC.



By:

/s/ Kevin Campbell

Name:
Title:

Kevin Campbell

Managing Director

 

The foregoing is accepted and agreed to as of the date appearing on the first
page of this Agreement.

 

)
)
)
)
)
)
)

VISTA GOLD U.S. INC.



By:

/s/ John F. Engele

Name:
Title:

John F. Engele

Chief Financial Officer

 

 

)
)
)
)
)
)
)

VISTA GOLD CORP.



By:

/s/ John F. Engele

Name:
Title:

John F. Engele

Chief Financial Officer

 





 

15

 

--------------------------------------------------------------------------------

 

 



SCHEDULE “A”

COMPLIANCE WITH UNITED STATES SECURITIES LAWS

As used in this Schedule “A”, capitalized terms used herein and not defined
herein shall have the meanings ascribed thereto in the Agency Agreement to which
this Schedule is annexed and the following terms shall have the meanings
indicated:

a)



“Directed Selling Efforts” means “directed selling efforts” as that term is
defined in Rule 902(c) of Regulation S.  Without limiting the foregoing, but for
greater clarity in this Schedule, it means, subject to the exclusions from the
definition of directed selling efforts contained in Regulation S, any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the Shares
and includes the placement of any advertisement in a publication with a general
circulation in the United States that refers to the Offering;

b)



“Foreign Issuer” means “foreign issuer” as that term is described in Rule 902(e)
of Regulation S;

c)



“General Solicitation” or “General Advertising” means “general solicitation or
general advertising” as used in Rule 502(c) of Regulation D, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees had been invited by general solicitation
or general advertising;

d)



“Offshore Transaction” means “offshore transaction” as that term is defined in
Rule 902(h) of Regulation S;

e)



“Regulation D” means Regulation D adopted by the SEC under the U.S. Securities
Act;

f)



“Regulation S” means Regulation S adopted by the SEC under the U.S. Securities
Act;

g)



“SEC” means the United States Securities and Exchange Commission;

h)



“Substantial U.S. Market Interest” means “substantial U.S. market interest” as
that term is defined in Rule 902(j) of Regulation S;

i)



“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended; and

j)



“U.S. Purchaser” means a Purchaser of Shares that is, or is acting for the
account or benefit of, a U.S. Person or person in the United States, or a
Purchaser of Shares who was offered such Shares in the United States, or who
executes the buy order for the Shares while in the United States.

Representations, Warranties and Covenants of the Agent





 

16

 

--------------------------------------------------------------------------------

 

 

The Agent acknowledges that none of the Shares have been or will be registered
under the U.S. Securities Act or any securities laws of any of states of the
United States.  The Agent (on behalf of itself and its U.S. Affiliate),
severally and not jointly, represents, warrants and covenants to and with the
Selling Shareholder and Vista that:

1.



It and its affiliates and any person acting on its or their behalf have not
offered and sold, and will not offer or sell any Shares, except offers outside
the United States to non-U.S. Persons in Offshore Transactions in accordance
with Rule 903 of Regulation S, or to, or for the benefit or account of, U.S.
Persons or persons in the United States, as provided in paragraphs 2 through 10
below.  Accordingly, none of the Agent, its U.S. Affiliates or any persons
acting on its or their behalf, has made or will make (except in compliance with
paragraphs 2 through 10 below) (i) any offer to sell or any solicitation of an
offer to buy, any Shares to, or for the account or benefit of, any U.S. Person
or person in the United States, (ii) any sale of the Shares to any person unless
(A) the offer to sell such Shares was not made to such person in the United
States, (B) such person was outside the United States and not acting for the
account or benefit of a U.S. Person or person in the United States at the time
it placed the order to purchase such Shares, or the Agent, its U.S. Affiliates
and any person acting on its or their behalf reasonably believe that at the time
such person placed the order to purchase such Shares, such person was outside
the United States and not acting for the account or benefit of a U.S. Person or
person in the United States, and (C) the offer and sale is otherwise in
compliance with the applicable requirements of Regulation S, or (iii) any
Directed Selling Efforts in the United States with respect to the Shares.

2.



It has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Shares, except with its U.S. Affiliate.  It
shall require its U.S. Affiliate to agree, for the benefit of the Selling
Shareholder and Vista, to comply with, and shall use its commercially reasonable
efforts to ensure that its U.S. Affiliate complies with, the same provisions of
this Schedule as apply to such Agent as if such provisions applied to its U.S.
Affiliate.

3.



All offers of the Shares by it to, or for the account or benefit of, U.S.
Persons or persons in the United States shall be made through its U.S.
Affiliate, being duly registered as a broker-dealer pursuant to section 15(b) of
the U.S. Exchange Act and the securities laws of each state of the United States
in which such offer is made (unless exempted from the respective state’s
broker-dealer registration requirements) and a member of and in good standing
with the Financial Industry Regulatory Authority, Inc. at the time of each offer
and sale, and in compliance with all applicable federal and state U.S.
broker-dealer requirements.

4.



Offers of Shares to, or for the benefit or account of, U.S. Persons or persons
in the United States shall not be made by it, its U.S. Affiliate or any person
acting on its or their behalf (i) by any form of General Solicitation or General
Advertising or (ii) in any manner involving a public offering within the meaning
of section 4(a)(2) of the U.S. Securities Act.

5.



Any offer to sell or solicitation of an offer to buy the Shares that has been
made or will be made to, or for the account or benefit of, a U.S. Person or a
person in the United States by it, its U.S. Affiliate or any person acting on
behalf of either was or



 

17

 

--------------------------------------------------------------------------------

 

 

will be made only to Qualified Institutional Buyers (or persons that the Agent,
its U.S. Affiliate, or any person acting on behalf of either reasonably believes
are Qualified Institutional Buyers).

6.



It will only offer and sell Shares in those states of the United States that
have been pre-approved by the Selling Shareholder and Vista and which do not
require any qualification or registration of the offer and sale of the Shares
prior or subsequent to such offers and sales pursuant to any applicable
securities laws of such states.

7.



It will obtain from each U.S. Purchaser a properly completed and duly executed
Certificate of U.S. Purchaser, in such form as the Agent and the Selling
Shareholder shall agree, relating to the purchase and potential resale of the
Shares by the U.S. Purchaser, prior to the time of purchase of the Shares.

8.



At least two business days prior to the Closing Time, it will provide the
Selling Shareholder and Vista with a list of all U.S. Purchasers of the Shares
and will provide the Selling Shareholder and Vista with copies of all executed
Certificates of U.S. Purchaser.

9.



None of the Agent, its affiliates or any person acting on behalf of any of them
has violated or will violate Regulation M under the U.S. Exchange Act in
connection with offers and sales of the Shares.

Representations, Warranties and Covenants of the Selling Shareholder

The Selling Shareholder represents, warrants, covenants and agrees that:

1.



To the Selling Shareholder’s knowledge, Midas is, and at the Closing Time will
be, a Foreign Issuer and the Selling Shareholder reasonably believes that there
is no Substantial U.S. Market Interest with respect to the Shares.

2.



Except for offers and sales of Shares made in compliance with this Schedule “A”,
none of the Selling Shareholder, its affiliates or any person acting on its or
their behalf (other than the Agent, its U.S. Affiliate, and any person acting on
its or their behalf, as to which no representation, warranty, covenant or
agreement is made) has made or will make (i) any offer to sell or any
solicitation of any offer to buy the Shares to, or for the account or benefit
of, a U.S. Person or a person in the United States, or (ii) any sale of such
Shares to any person, unless (x) the offer to sell such Shares was not made to
such person in the United States, and (y) such person was outside the United
States and not acting for the account or benefit of a U.S. Person or person in
the United States at the time it placed the order to purchase such Shares, or
the Selling Shareholder, its affiliates and any person acting on its or their
behalf reasonably believe that at the time such Person placed the order to
purchase such Shares, such person was outside the United States and was not
acting for the account or benefit of a U.S. Person or person in the United
States.

3.



None of the Selling Shareholder, any of its affiliates, or any person acting on
its or their behalf (other than the Agent, its affiliates or any person acting
on behalf of any of them, as to which no representation, warranty, covenant or
agreement is made)



 

18

 

--------------------------------------------------------------------------------

 

 

(i) has made or will make any Directed Selling Efforts in the United States with
respect to the Shares, or (ii) has engaged in or will engage in any form of
General Solicitation or General Advertising.  Offers and sales of the Shares to,
or for the benefit or account of U.S. Persons or persons in the United States
shall not be made by it, its affiliates, or any person acting on its or their
behalf (other than the Agent, its U.S. Affiliate or any person acting on behalf
of any of them, as to which no representation, warranty, covenant or agreement
is made) in any manner involving a public offering within the meaning of section
4(a)(2) of the U.S. Securities Act.

4.



All sales of Shares to U.S. Purchasers will be made directly by the Selling
Shareholder.  The Selling Shareholder has not sold, offered for sale or
solicited any offer to buy, and will not sell, offer for sale or solicit any
offer to buy, any of its securities in a manner that would be integrated with
the offer and sale of the Shares and would cause the exemption from registration
set forth in section 4(a)(2) of the U.S. Securities Act to become unavailable
with respect to offers and sales of the Shares contemplated hereby.

5.



None of the Selling Shareholder, its affiliates, or any person acting on its or
their behalf (other than the Agent, its U.S. Affiliate, or any person acting on
its or their behalf, as to which no representation, warranty, covenant or
agreement is made) has taken or will take any action which would cause the
exclusion afforded by Rule 903 of Regulation S or the exemption afforded by
section 4(a)(2) of the U.S. Securities Act to be unavailable for the offer and
sale of the Shares.

6.



None of the Selling Shareholder, its affiliates or any person acting on behalf
of any of them (other than the Agent,  its U.S. Affiliate or any person acting
on behalf of any of them, as to which no representation, warranty, covenant or
agreement is made) has violated or will violate Regulation M under the U.S.
Exchange Act in connection with offers and sales of the Shares.

 

 



 

19

 

--------------------------------------------------------------------------------